WOODLEY, Presiding Judge.
The offense is the unlawful possession of amphetamine, a dangerous drug; the punishment, 730 days in jail.
No brief has been filed in appellant’s behalf and the record contains no formal bills of exception and no exceptions relating to the court’s charge.
The state’s evidence shows that upon a search of appellant’s apartment under authority of a search warrant a brown bottle was found in a drawer of a chest of drawers which contained 47 tablets, each containing approximately 10 milligrams of amphetamine.
The appellant arrived at the apartment after the tablets had been found and, ac*339cording to the state’s evidence, admitted ownership of the pills and said he got them from a doctor and would have to check to see which one.
The jury resolved the fact issues against the appellant and the evidence is sufficient to sustain the jury’s verdict.
The informal bills of exception reserved in the statement of facts, viewed in the light of appellant’s testimony and the evidence elicited from the state’s witnesses without objection, show no reversible error.
The judgment is affirmed.